Judgment unanimously affirmed, without costs. Memorandum: Petitioner concedes that her appointment to the position of-librarian in the City of Hornell was as a provisional employee under section 65 of the the Civil Service Law. She admittedly has never taken a civil service examination. It is well established that a provisional appointment can never ripen into a permanent position until such time as the appointee passes the competitive examination for the position and is found to be eligible (see Civil Service Law, § 65; Mierzwa v Genesee County Civ. Serv. Comm., 55 AD2d 815; Matter of Giordana v Henry, 44 AD2d 835). (Appeal from judgment of Steuben Supreme Court—art 78.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Witmer, JJ.